 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaandClemence D. Stanton,d/b/a Rexford Sand andGravel Co. Case 3-CC-604February 14, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn August 19, 1971, Trial Examiner Sidney D.Goldberg issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrier and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Local 294, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's recom-mended Order.'The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d362 (C.A 3) We have carefully examined the record and find no basis forreversing his findings.TRIAL EXAMINER'S DECISIONSIDNEY D. GOLDBERG, Trial Examiner: This case, triedbefore me at Albany, New York, on June 8, 1971, involvesallegationsof unlawful secondary activity, as well as primaryactivity unlawful because conducted for an object forbiddenby the National Labor Relations Act, as amended (the Act).The complaint'allegesthatLocal 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America (the union), while engaged in a labordispute with Clemence D. Stanton, doing business as RexfordSand & Gravel Co. (Stanton) induced work stoppages byemployees of Stanton and other employees with whom he wasgoing business,and that the union threatened, coerced, andrestrained Stanton and the other employers. Objects of thisconduct, it is alleged, were to force or require Stanton to sign'IssuedMay 13, 1971, on a charge filed March 19 andan amendedcharge filedMarch 31, 1971a contract containing a clause forbidden by Section 8(e) of theAct and to force the other employers to cease doing businesswith Stanton. By this conduct the union is alleged to haveviolated Section 8(b)(4)(i) and (ii)(A) and (B) of the Act.The union answered, denying the major allegations of thecomplaint, and the case came on for trial before me as stated.All parties were represented; afforded an opportunity to ad-duce evidence, to cross-examine witnesses, and to argue uponthe facts and the law. Briefs filed by the General Counsel andby counsel for the union have been considered.For the reasons hereinafter set forth in detail, I find thatthe contract provision involved violates Section 8(e) of theAct and that the union's activities violated Section 8(b)(4)(i)and (ii)(A) and (B) thereof.Upon the entire record herein,2 and the demeanor of thewitnesses while testifying, I make the following:FINDINGS OF FACT1.JurisdictionStanton, the charging party,is engagedin selling sand foruse inconstruction work in the Albany, New York,area. Heowns asand pit and at least two trucks, which are loaded atthe sand pit and driven by his employees to the constructionsites of his customers where the sand is delivered by beingdumped at such places as they direct.Sweet Associates, Inc., a New York corporationengagedin generalconstruction, has the general contract for the con-struction of a mental hygiene facility for the State of NewYork near Schenectady. The cost of this construction is over$4 million and, in the performance of this contract, Sweet haspurchased, from outside the State of New York, goods andmaterials valued at more than $50,000 for delivery to the site.Some of the excavating work on thesite wassubcontractedby Sweet to John Witte, Inc., and Sweet arranged with Stan-ton to supply the necessary sand for land fill in connectionwith the excavating work.Although the record contains no information concerningthe interstate commerce of either Stanton or Witte, the an-swer admits the factualallegationsconcerning Sweet's com-merce in connection with this project and admits the conclu-sionary allegations thatWitte and Stanton are "personsengaged incommerce or industries affecting commerce." Onthe basis of the interstate commerce involved in the project,I find that the dispute herein has a substantial impact uponinterstate commerce within the meaning of Sections 8(b)(4)and 2(6) of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.'The answer admits, and I find, that the union is a labororganization within themeaningof the Act.2.BackgroundSweet, through its membership in Eastern New York Con-struction Employers, Inc., is a party to the collective-bargain-ing contract with the union covering its truckdrivers. Witteis a direct signatory to thesamecontract.Relevant portions of the contract are the following:1.... Vehicles within the jurisdiction of Truck Driv-ers Local 294 shall be manned only by teamsters.Alltrucks or vehicles employed in the exclusive transporta-tion of materials shall be manned under the terms of thisagreement.'The motion of the General Counsel tocorrect typographical errors inthe transcriptof recordwas not opposedand, by orderdatedJuly 16, 1971,itwas granted.'Local 2669, affiliated with Suffolk CountyDistrictCouncil ofCarpen-ters, etc.(T & D Roofing Co., Inc.),173 NLRB 1232195 NLRB No. 75 LOCAL 294,TEAMSTERS3793. In hiring other trucks the Employer shall requirehired trucks to be manned by employees covered byagreement with this Union, if available. Chauffeurs onsuch hired trucks shall receive no less favorable workingconditions and wage rates than these set forth in thisAgreement. The Employeragreesto set forth the forego-ing provisions in any agreement that it may make forhired trucks with an independent employer. Should suchan independent employer of the chauffeurs upon anysuch hired trucks have a contract with this Union, suchcontracts shall be a fulfillment of the provisions of thisparagraph, but only so far as said independent employeris concerned9. It shall not be a violation of this Agreement and itshall not be a cause for discharge or disciplinary actionin the event an employee refuses to go through anypicket line'32. Subcontracting.(a) The contractor, subletting any portion of a job orwork on a job site, shall, as a condition preceding suchsubletting, request the subcontractor to meet with therepresentatives of the Union for the purpose of comply-ing with the provisions of this Agreement for such work.(b) In addition, the contractor shall provide in anysubcontract that the subcontractor shall conform to theterms of this Agreement insofar as wages, hours, andworking conditions are concerned.(c) If it is found that the subcontractor is not comply-ing with paragraph (b) above, the Union shall give thecontractor twenty-four (24) hours' notice.3The factsSweet's first orders of land fill from Stanton were for deliv-ery on March 9, 1971,' and 22 loads were delivered on thatday by two of Stanton's trucks without incident. Additionaldeliveries were requested for March 10 and at 7:30 a.m. onthat day the first truckload entered the construction site,dumped its load as directed, and was leaving the site when thedriver,Marshall Smith, found his way out blocked by anautomobile standing on the road just inside the gate. On theopposite side of that car, and blocked by it from entering thesite,was Stanton's other truck, driven by Robert Christian.Anthony Carusone, a business agent of the union, was talkingwith Christian as Smith pulled up. Carusone introduced him-self to Smith and asked to see his union book. Smith answeredthat he had dust started driving the truck and had no book,whereupon Carusone said that if he had no book he wouldhave to stay off the job. Carusone then asked both Smith andChristian for whom they were working. According to Smith,they both said they were working for Stanton but Carusone,claiming that Christian had previously told him the truck washis own,' started for the trailer which served as Sweet's officeon the construction site, saying that he would check up onthem. Both drivers followed.The only person in the trailer when they entered was Witte.Smith testified that Carusone greeted Witte by saying "whatthe hell are you doing?" and followed with the statements'There is another,more elaborate, picket clause in the contractbut thisis the oneset forthin the complaint and allegedto be violative of Section8(e) of the Act.Respondent's brief makes no referenceto either of theclausesAll dates are 1971Christian did not testifythat, while one of the two truckdrivers was union, the otherwas not, and that their employer had no contract with theunion. Witte asked Carusone whether he should call Stanton;Carusone said he didn't care. At this time Donald Reutzel,Sweet's job superintendent, came into the trailer accom-panied by Lloyd DeLuke, the union's steward for Sweet'sdriver employees, and Reutzel joined in the discussion.' Ac-cording to the testimony of both Smith and Reutzel, Caru-sone told Reutzel that Stanton would have to sign a contractwith the union or, if he refused, Sweet would have to put thedrivers on its own payroll. Reutzel refused to put Stanton'smen on Sweet's payroll, stating that one of the reasons whyhe had "hired the trucker" was because he did not want thosemen on his payroll.The suggestion was again made thatStanton be called on the telephone and Witte did so; he toldStanton that there was "a problem at the job which he wouldhave to straighten out with theunion" and he handed Caru-sone the telephone. Carusone told Stanton that he would haveto sign a contract with the union and Stanton answered thathe did not have to sign any contract.Carusone testified that he asked Reutzel and Witte forwhom Stanton was subcontracting and that he directed theattention of both of them to certain provisions of their con-tract with the union, stating that he was giving them a "24hour notice" as provided in it. Reutzel, however, specificallydenied that Carusone made any reference to the contract andboth Reutzel and Smith testified that there was no referenceto subcontracting or a subcontracting clause. Based upon myobservation of the demeanor of the witnesses while testifyingand the evidence concerning the course of this conversation,I accept the testimony of Reutzel and Smith and find thattheirs was an accurate description of the conversations; thatCarusone did not ask about Stanton's subcontract; that hemade no reference to their contract with the union; and thathe said Stanton would have to sign a contract with the unionor Sweet would have to put the men on its payroll.Reutzel asked Carusone whether the second truck, whichwas still on the premises, might dump its load. Carusone said,according to Reutzel, that it could not; that the load wouldhave to be taken back; and that if they "continued to haulwith Stanton, that he would picket the job." With respect topicketing,Carusone testified that he said that, if Stantonwould not sign a contract or if Sweet did not put the driverson its payroll, he would "put an informational picket on thejob and follow them any place they deliver." Both Reutzeland Smith testified that Carusone did not use the word "infor-mational" and that he said he would put a picket "on thegate" or "on the job." Carusone's own use, in his testimony,of the words "on the job" reinforces my conclusion that his'The occurrences to this point are not disputed From this point forward,however, the testimony is in conflict concerning the statements made at thismeeting. Reutzel and Smith testified for the General Counsel and Carusonetestified for the union,Witte and the union steward, who were the otherspresent, were not calledAlthough Reutzel and Smith were probably ingeneral sympathy with Stanton, they were not directly involved in this caseand they appeared to be testifying to the best of their respective recollec-tionsCarusone,the union's business agent and its principal actor in thiscontroversy, is directly interested and his testimony appeared to reflect thatinterestHe was generally aggressive,but evasive when that seemed to suithis interestsAlthough he testified with positiveness, and in detail,concern-ing his statements on March 10, he was unable to recall his testimony beforethe district court on May 7 and said that he could not even recall when itwas that he testifiedIt is alsopertinent to note that Carusone was one ofthe principal actors for the union in the union conduct adjudicated in theIsland Dock Lumbercase(145 NLRB 484, enfd 342 F 2d 18), which bearsseveral similarities to this one,and it forms part of Carusone's educationalbackground Accordingly, where the resolution of a factual conflict requiresassessment of the credibility of the witnesses,Iprefer Smith and Reutzelover Carusone 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat of picketing was accurately described in the testimonyof Reutzel and Smith and that it did not include the word"informational." This latter word, I am convinced, and theexpressed intention to limit any picketing to the immediatevicinity of the trucks, was added by Carusone in his testimonyin an effort to describe permissible picketing. On the basis ofall the relevant testimony, as well as the demeanor of thewitnesses, I find that Carusone threatened to picket the entireproject if Stanton continued to supply land fill, and that hedid not limit his threat of picketing to times when Stanton'strucks or employees were on the premises.Although Stanton, during his telephone conversation withCarusone, expressed his refusal to sign a contract with theunion,Witte, when he went back on the phone, neverthelessconvinced Stanton to see Carusone at the union office, statingthat he would arrange an appointment for him there at 10o'clock the same morning. Smith testified that as he left theproject office with Carusone and asked him how he might jointhe union, Carusone told him to come to the union office withStanton to obtain a membership application. At the sametime, Retuzel and Sweet's union steward also left the trailer.In accordance with this arrangement, Stanton and Smithwent to the union hall shortly before 10, but only Stanton wasadmitted into Carusone's office. Carusone, however, had theunion's secretary, Howard Bennett, with him, admittedly asa witness. Both Stanton and Carusone testified that Carusonegave Stanton a printed copy of the union's master contractwith Eastern New York Construction Employers, Inc., thesame contract which covers Sweet and Witte. Stanton tes-tified that he asked some questions about some of its provi-sions but Carusone said that all that was required of him wasto sign the contract and thereafter to make the paymentsdescribed in it, both to his employees and into the pension andother funds. According to Stanton, he answered that he didnot wish to sign the contract and Carusone then stated thathe would guarantee that Stanton would never work in thearea again. Stanton testified that he then asked Carusone howitwas that he had been able to work for other companiesduring the past year and a half without signing a union con-tract, stating that he "was protected as long as Mr. Robilotto'and other members of the union were getting their cut off mytrucks."Carusone corroborated Stanton's testimony con-cerning the reference to Robilotto's getting a "cut" and theyboth testified that at that point Carusone denied the accusa-tion and told Stanton to get out of his office There is nodispute that, when Stanton did not leave, Carusone did. Stan-ton testified that he, however, remained in the office whereBennett explained some of the provisions of the contract tohim. Carusone's denial that he made a statement that hewould prevent Stanton from working in the area was coupledwith his testimony that Stanton wanted to discuss the rentalhe was receiving for his trucks, while he, Carusone, insistedon confining the discussion to the men's wages and benefitsOn all of the evidence in this case,' as well as Carusone'sdemeanor while testifying, I find that Carusone said he would"guarantee" that Stanton would not work in the area.aNicholas Robilotto is president of tie union'Bennett,who was present at this interview, was in the courtroom withrespondent's counsel during the morning session of the trial of this casewhen the General Counsel presented his evidence Bennett was not calledas a witness,however, and was not present at the afternoon session whenCarusone testified as respondent's sole witness Since Carusone testified thathe kept Bennett in his office "as a witness," respondent's failure to callBennett justifies an inference that his testimony would have been in conflictwith that of CarusoneThe followingmorning,Reutzel testified, Carusone tele-phoned him at the construction site and asked whether Stan-ton was still making deliveries and that he answered thatthere was nobody hauling for Sweet. He also testified that hesaid he was looking for someone for that purpose and askedCarusone for suggestions, whereupon Carusone, after men-tioning a couple of names, said that anyone having a contractwith the union was acceptable to him.Later that day, after talking to Witte, Stanton returned tothe union hall: he was ready, he testified, to sign the unioncontract. Carusonemade him waita while but finally saw himand Stanton said he would sign the contract if he could havea few questionsanswered.He testified that he asked Carusoneabout contract provisions covering the shop steward and thestatus of men he then had working for him, that Carusoneanswered that the men in his employ would have to be dis-charged, that the union would assign him two other men, oneof whom, the shop steward, would be a permanent employeewho, when there was no other work, could wash the trucks.10Stanton further testified that he told Carusone that under thatarrangement he would go bankrupt and that he could not see"laying off two good men to satisfy his (Carusone's) needs"and that Carusone thereupon told him to leave. Carusoneadmitted that Stanton told him he was there to sign a con-tract.He denied, however, that he discussed anything withStanton but, on the contrary, testified that he immediatelyreferred Stanton to the union's president, Robilotto. Stan-ton's testimony does not mention any reference by Carusoneto the contract provision footnoted immediately above, but itsterms make plausible the statement attributed to Carusone byStanton and I have no reason to question the credibility ofStanton as a witness. Rejecting Carusone's denial, I find thatthe conversation occurredas Stantontestified and that itreinforced and reiterated the union's demand that Stantonsign acontract with it.Stanton testified, without objection, that when he left Caru-sone after this second visit to the union office, he told Reutzelthat he could not come to terms with the union and asked "inwhat way" he could continue working on the job; that Reut-zel answered that the job was going "nice and smooth"; thathe couldn't "afford any union problems"; and that he"wouldn't be able touse me."Despite theissuanceof a temporary injunction by theUnited States District Court for the Northern District of NewYork on May 7, 1971, Stanton has made no further deliveriesto the construction site.4.The issuesOn the basis of the foregoing facts, the General Counselcontends:(i)The clause of the proposed contract protecting em-ployees' refusal to cross picket lines contravenes Section8(e) of the Act; the union's conduct (a) in inducingStanton's employees to refrain from making deliveries,(b) in inducing the employees of Sweet to refuse to han-dle Stanton's sand," and (c) in threatening to picket theconstruction site if Stanton continued to deliver, had anobject of forcing Stanton to sign that contract and, there-fore, it thereby violated Section 8(b)(4)(i) and (u)(A) ofthe Act°Section 10, subsection 4, of the contract provides thatJob steward of the prime contractor engaged in the work of teamstersshall remain employed whenever there is work for a teamster on the jobWhile the memorandum of law submitted by the General Counsel doesnot argue that the record shows inducement of Sweet's employees, thecomplaint alleges such inducement, and the subject will be treated herein LOCAL 294,TEAMSTERS(ii)The union's inducement of Sweet's employees andits threat to picket the construction site, if Stanton con-tinued to deliver, also had an object of forcing and re-quiring Sweet and Witte to cease doing business withStanton and the union thereby violated Section 8(b)(4)(i)and (ii)(B) of the Act.The union contends that its conduct was not directed atforcing Stanton to sign a contract and that its conduct did notconstitute either inducement of employees to refuse to per-form services or coercion to force Sweet and Witte to ceasedoing business with Stanton. It also contends that its actionswith respect to Sweet and Witte were to persuade them tocomply with their contract and that the work of Stanton was"on-site" construction work exempted from the provisions ofSection 8(e).From these conflicting contentions, it appears that thedecision of this case depends upon determination of the fol-lowing questions:i.Does the picket line clause of the contract contraveneSection 8(e)7ii.Was the work of Stanton covered by the "on-site"construction proviso of Section 8(e)?inDid the union's conduct constitute inducement ofemployees and coercion of employers?iv. If so, did the union have as objects thereof (a) forcingStanton to sign the contract, and (b) forcing Sweet andWitte to cease doing business with Stanton?5.Discussion and conclusionsa.The picket line provisionThere is no reference, in respondent's brief, to the picketline provision or its validity under Section 8(e) of the Act,although the complaint sets forth the provision verbatim andalleges it to be unlawful under that section. The union by-passes the point by arguing that the record shows it did notdemand thesigningof a contract by Stanton and that, in anyevent, the picket line provision was proper under the "on-site" construction proviso in that section. Accordingly, re-spondent's failure to argue the validity of the provision can-not be regarded as a concession of its invalidity. Since,however, both of these arguments must be rejected on thebasis of the resolution of underlying factual questions, thelegitimacy of the picket line provision must be determined.It is now beyond dispute that Section 8(e) was enacted inaid of the secondary boycott provisions of Section 8(b)(4) andto close the so-called "Sand Door" loophole that had devel-oped in them.12 In conformity with this legislative purpose, ithas been held that contract provisions cast in terms of pro-tecting the rights of employees who refuse to cross picketlinesare nevertheless unlawful to the extent that they immu-nize action by employees which is really action designed tosupport union conduct made unlawful by Section 8(b)(4).'3It is apparent that the contract provision involved in thiscase, in immunizing from discipline or discharge "an em-ployee (who) refuses to go through any picket line," wouldsupport secondary action and that, therefore, it contravenesSection 8(e) of the Act 14American Feed Company,133 NLRB 214Truck Drivers Union Loca1413, etc (ThePatton Warehouse, Inc),140NLRB 1474Truck Drivers and Helpers Local Union No 728, etc (BrownTransport Corp),140 NLRB 1436, enfd in part 334 F 2d 539 (C A D C),Truck Drivels Local No 696, etc. (Freeto Construction Co., Inc),149 NLRB23" Local 559, International Brotherhood of Teamsters, etc (Anopolsky &Sons,Inc),145 NLRB 722381b."Theon-site" provisoof Section 8(e)The so-called "on-site" proviso of Section 8(e) reads asfollows:Provided, that nothing in this subsection (e) shall applyto an agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at thesite of the construction, alteration, painting, or repair ofa building, structure, or other work ....The record shows that Stanton was expected, in deliveringland fill to the project, to dump it at the places and in thequantities specified by Sweet or Witte. Smith testified that heand Christian had delivered 22 loads on March 9; that hisinstructions were to dump it as directed;and that he dumpedthe fill, sometimes part loads and sometimes full loads, at fiveor six different places.On the basis of this evidence the unionarguesthat Stantonwas doing "on-site" work which falls within the quotedproviso. The argument must be rejected. In theIsland DockLumbercase," the respondent herein, acting through Caru-sone and Robilotto, prevented the lumber company fromdelivering ready-mixed concrete to a construction site. Therecord showed that the drivers left the lumberyard for the14-mile drive to the site with dry loads of cement, sand,gravel, and aggregate and two tanks of water; that the specifi-cations called for a 3-minute mix and the drivers did not mixthe materials with the water during the drive because of a fearof breakdowns but that, on the site, the mixing was accom-plished by the driver setting the mixer agitator in motion bythe use of a lever The liquid concrete was then delivered asdirected by employees on the site, into forms, into chutes, orinto cement buckets. The union argued in that case that thework was "on site" work but the Board rejected the argu-ment, stating, on page 491, that:The pouring of the concrete is the essence of and consti-tutes the actual delivery because liquid concrete, by itsvery nature, cannot be dumped on the ground at theconstruction site like other materials.and citing the portion of the legislative history of the 1959amendment to the Act," crucial to this point, which statesthat:The proviso does not exempt from section 8(e) agree-ments relating to supplies or other products or materialsshipped or otherwise transported to and delivered on thesiteof the construction.The union, now conceding that there was no "on-site"work being performed in theIsland Dockcase, neverthelesshere contends thatStanton was doing work on the site that others wouldhave done if Stanton had not performed the work. Stan-ton was not a simple supplier who dumped the supplieson the site and left. Witte directed each and every move,and there were many in the only day the job was done.This argument attempts to make much of very little; therecord shows that Stanton was, in fact, a "simple supplier"and that the only function performed by employees of Witteor Sweet was to tell Stanton's drivers where to dump part orall of the loads of sand. There is no evidence that any of thefill, once dumped,was againtouched by a Stanton employee.As stated by Trial Examiner Myers, in theReynolds Electriccase-11" International Brotherhood of Teamsters, etc, Local 294 (Island DockLumber, Inc),145 NLRB 484, enfd 342 F 2d 18 (CA 2)" H Conf Rept 1147, 86th Cong, p 39, reprinted in I Leg Hist 943(1959)" Teamsters, etc., Local Union No 631 (Reynolds Electric and Engineer-ing Co., inc),154 NLRB 67, fn 45 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe underscored words ["transported to and deliv-ered on" in the House Conference Report footnotedabove] indicate that Congress had in mind the total pro-cess of deliveringmaterials.Thus, the fact that someportion of a continuous delivery takes place on the job-site would not qualify that finalsegment asconstructionsitework.and the Board expressly affirmed his finding by its statement,on page 70, that:... the Trial Examiner found, and we agree, that thework of deliveringmaterials,products, and supplies tothe Nevada Test Site is not construction work to beperformed at the construction site.Accordingly, I find that Stanton's work at the constructionsite constituted merely a delivery of materials and suppliesand that it was not work at thesiteof construction exemptedfrom Section 8(e) by the "on-site" proviso.c.The inducement of employees and coercion of employersThere is no dispute that the union's first action in thiscontroversy was taken by Carusone on March 10 when hephysically prevented Stanton's driver, Christian, from driv-ing his loaded truck onto the construction site. Shortly there-after,Carusone testified he asked Smith whether he had abook and, upon being told by Smith that he did not, said: "Ifyou don't have a book you can't work here "With respect to Stanton's drivers, therefore, it is beyonddoubt that Carusone took steps to prevent Christian and todissuade Smith from performing services for their employer.To say that this conduct did not "induce or encourgae" Smithand Christian to refuse to perform services is to utter a rankabsurdity. As the Supreme Court stated, over 20 years ago:The words "induce or encourage" are broad enough toinclude in them every form of influence and persusaion.1IThe action and the participants then moved into the traileroffice of Sweet. The record shows that, after Reutzel joinedthe group with his employee, DeLuke, the union steward,Reutzel asked Carusone whether the second truck, which wasstill on the site, might dump its load and that Carusone saidthat it could not, that it would have to be taken back and that,if Stanton continued to haul for Sweet, he would "picket thejob." This statement of Carusone, in the presence of Stanton'sdrivers, particularly Christian who was a member of the un-ion, could not have failed to carry the message that Stanton'sdrivers were not to perform further services in bringing addi-tional loads to the site. With respect to DeLuke, who was oneof Sweet's employees and the union's steward on the job, thestatement also constituted inducement, which was directed athim, to refuse to perform services for his employer if Stantoncontinued to bring land fill to the site." Furthermore, Reutzelbrought DeLuke with him because he was the union steward,and there is no doubt that any statement or request by Caru-sone, the union's businessagent,was expected and intendedby him to be carried by the steward to the other employeemembers of the union on the job.20Accordingly, I find that Carusone's direction that Stan-ton's truck be not unloaded but taken back, and his threat topicket the job if Stanton continued to supply land fill, con-stituted inducement of both Stanton's and Sweet's employeesto refuse to perform services for their respective employers." International Brotherhood of ElectricalWorkers,Local 501 vNLRB.,341 U S 694, 701-703" See Local299, International Brotherhood of Teamsters, etc (AmericanMotor Lines, Inc),161 NLRB 672,Local 456, International Brotherhoodof Teamsters, etc (Strauss Paper Co, Inc),149 NLRB 49, 56'°SeeN.L R B v Local 294, International Brotherhood of Teamsters,etc. (Van Transport Lines, Inc.),298 F 2d 105 (C A 2)As found, Carusone threatened both Sweet's superinten-dent and Witte, personally, that the jobsite would be picketedif Stanton continued to supplyland fill.Also as found above,when Stanton went to Carusone's office at 10 a.m. the sameday to discussthe signingof a contract, Carusone said thathe would "guarantee" that Stanton, if he failed to sign thecontract, would not work any longer in the area. These state-ments constituted threats and coercion within the meaning ofSection 8(b)(4)(ii) of the Act.d.The objects of theunion'sactivitiesWith the rejection of Carusone's testimony that his conver-sation with Reutzel and Witte was concerned solely withcalling their attention to the subcontracting clause in thecontract and the acceptance of the testimony of Reutzel andSmith that he threatened to picket the job if Stanton con-tinued to bring in land fill, it is clear, and I find, that an objectof the union's conduct was to compel Sweet to cease doingbusiness with Stanton.The union contends that Carusone's suggestion that Sweetput Stanton's employees on its own payroll shows that it wasnot the union's object to compel Stanton to enter into thecontract in effect with Eastern New York Construction Em-ployers.It istrue, as Reutzel testified, that Carusone madethatsuggestionand that Reutzel rejected it. It is also true,however, that it was only offered as an alternative to Caruso-ne's first demand that Stanton sign the contract. Further-more, as Stanton testified, both of his interviews at the unionhallwere devoted to discussions about the contract andCarusone's major contribution consisted of the statementthat all Stanton had to do was to sign the contract and makethe payments required by it. It clearly appears, and I find,that at least "an" object of the union's activities was to forceor require Stanton to enter into the union's form of contract,which contains a clause prohibited by Section 8(e) of the Act.e.ConclusionWith the appropriateissuesdetermined as set forth above,I conclude that the union induced and encouraged employeesof Stanton and Sweet to refuse to perform services, andthreatened Stanton, Sweet, and Witte.While these actionsmay have had several objects, including those stated by theunion, they did also include (i) forcing Stanton to enter intoa contractcontaininga provision prohibited by Section 8(e)of the Act and (ii) forcing Sweet and Witte to cease doingbusiness with Stanton. The presence of these objects renderedthe union's activities violative of Section 8(b)(4)(i) and (ii)(A)and (B) of the Act.6.The effect of the unfair labor practices upon commerceThe activities of respondent set forth in sections 3 and 5,above, occurring in connection with the operations of Sweet,Witte, and Stanton, described in section 1, above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and thefree flow thereof.7.The remedyHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(b)(4)(i)and (ii)(A) and (B)of the Act,I shall recommend that it be required to cease anddesist therefrom and to take certain affirmative action de-signed to remedy the unfair labor practices and otherwiseeffectuatethe policies of the Act. LOCAL 294,TEAMSTERS383The General Counsel, noting the proclivity of the respond-ent union to commit unfair labor practices like those involvedherein, requests a "broad order" but fails to set forth, indetail, the provisions he considers appropriate in such order.There can be no dispute that Local 294, the respondentherein,has been one of the labor organizations most oftenfound, by the Board and the courts, to have violated theseprovisions of the Act. Furthermore, the facts in theIslandDock Lumber Co.case were almost identical with thoseherein and the Board,in that case noting respondent's claimswith respect to vehicles coming onto the construction site,issued an order prohibiting respondent from:[T]hreatening, coercing or restraining A. S.Wikstrom. or any other personengaged in commerce or in anyindustry affecting commerce ... where an object ... iseither (a) to force or requireany personto enter into anagreementwhich is prohibited by Section 8(e) of the Act,or (b) to force or requireany personto cease doingbusiness with Island Dock Lumber, Inc.,or any otherperson.[Emphasis supplied.]This order was enforced by the court of appeals. The issuanceof a broad order in this case is certainly justified and will berecommended but unless,in the future,measures additionalto, and different from, mere issuance of the usual "broadorder" are pursued by the Board, the General Counsel, orthose affected by respondent's conduct, the union is likely tocontinue to amass "broad orders"against it without discon-tinuing its exhibitions of disdain for these sections of the Act.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Local 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,is a labororganization within the meaning of Sections 2(5), 8(b)(4), and8(e) of the Act.2. Sweet Associates,Inc., John Witte,Inc., and ClemenceD. Stanton,doing business as Rexford Sand and Gravel Co.,are employers or persons engaged in interstate commerce, orin any industry affecting commerce,within the meaning ofSections 2(6), 8(b)(4), and 8(e) of the Act.3.The provision,which is included in respondent's form ofcontract and reads as follows:9. It shall not be violation of this Agreement and itshall not be a cause for discharge or disciplinary actionin the event an employee refuses to go through anypicket line.is a contract prohibited by Section 8(e) of the Act.4. The delivery of land fill by Stanton to the constructionsite of the mental hygiene facility for the Stateof New Yorkdoes not constitute work to be done at the site of constructionwithin the meaning of the first proviso of Section 8(e) of theAct.5.By inducing or encouraging employees of Stanton andSweet to engage in strikes, or refusals in the course of theiremployment to perform services,with an object of forcing orrequiring Stanton to enter into an agreement prohibited bySection 8(e), respondent has engaged in an unfair labor prac-tice within the meaning of Section 8(b)(4)(i)(A) of the Act.6.By threatening,coercing,and restraining Stanton,Sweet,and Witte,with anobjectof forcing or requiring Stan-ton to enter into an agreement prohibited by Section 8(e),respondent has engaged in an unfair labor practice within themeaning of Section 8(b)(4)(ii)(A) of the Act.7.By inducing and encouraging employees of Sweet toengage in strikes, or refusals in the course of their employ-ment to perform services,with anobject offorcing said em-ployer and other persons to cease doing business with Stantonand with each other,respondent has engaged in, and is engag-ing in,an unfair labor practice within the meaning of Section8(b)(4)(i)(B) of the Act.8.By threatening,coercing,and restraining Sweet andWitte with an object of requiring them to cease doing businesswith each other and with Stanton,respondent has engaged in,and is engaging in, an unfair labor practice within the mean-ing of Section 8(b)(4)(ii)(B) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record herein, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.21ORDERRespondent, Local 294, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica,its officers,agents,and representatives,shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging individualsemployed by Sweet Associates, Inc., Clemence D. Stanton,doing business as Rexford Sand and Gravel Co., or any otheremployer,to engage in, strikes or refusals in the course oftheir employment to process, transport, or otherwise handleor work onany goods, articles, materials,or commodities, orto perform any services, where any object thereof is to forceor require Clemence D. Stanton, doing business as RexfordSand and Gravel Co., or any other employer, to enter into acontract or agreement which is prohibited by Section 8(e) ofthe National Labor Relations Act, as amended.(b) Threatening, coercing, or restraining Sweet Associates,Inc., John Witte, Inc., Clemence D. Stanton, doing businessas Rexford Sand and Gravel Co., or any other employer orperson engaged in commerce, with an object of forcing orrequiring them, or any of them, to enter into a contract oragreementwhich is prohibited by Section 8(e) of the said Act.(c)Engaging in, or inducing or encouraging individualsemployed by Sweet Associates, Inc., or any other employer,to engage in, strikes or refusals in the course of their employ-ment to process, transport, or otherwise handle or work onany goods, articles,materials, or commodities, or to performany services, where an object thereof is to force or requireSweet Associates, Inc., John Witte, Inc., or any other person,to cease doing business with Clemence D. Stanton, doingbusiness as Rexford Sand and Gravel Co., or any other per-son.(d) Threatening, coercing, or restraining Sweet Asociates,Inc., John Witte, Inc., or any other employer or person en-gaged in commerce, where an object thereof is to force orrequire Sweet Associates, Inc., John Witte, Inc., or any otherperson, to cease doing business with Clemence D. Stanton, orany other person.2.Take the following affirmative action, hereby foundnecessary to effectuate the policies of the Act:(a)Withdraw and cancel any outstanding orders or direc-tions inconsistent with the provisions of paragraph 1 of thisrecommended Order.(b) Post at the Respondent's business offices, meeting halls,and other places in the Albany, New York, area where no-tices to numbers are customarily posted, copies of the at-" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtached notice marked "Appendix."22 Copies of said notice, onforms provided by the Regional Director for Region 3, afterbeing duly signed by Respondent's authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonable stepsshall be taken by said Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Mail signed copies of the notice to the Regional Direc-tor for Region 3, for posting by Sweet Associates, Inc., JohnWitte, Inc., and Clemence D. Stanton, said employers orpersons being willing, at all locations where notices to theiremployees are customarily posted.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.23" In the event that the Board's Order isenforcedby a Judgment of aUnited States Court of Appeals, the words in thenotice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "" In the event that this recommended Order is adopted by the Boardafter exceptions read "Notify the Regional Directorfor Region3, in writ-ing, within 20 days from the date of this Order, what steps the Respondenthas taken to comply herewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties were given an opportunityto present evidence and argument, the National Labor Rela-tions Board has decided that we violated the law by commit-tingcertain unfair labor practices and has ordered us to postthis notice.We intend to carry out the order of the Board andabide by the following:WE WILL NOTengage ina strike, or induce or encour-age any employee of Sweet Associates, Inc., ClemenceD Stanton, doing business as Rexford Sand and GravelCo., or any other person engaged in commerce, to en-gage in astrike or to refuse, in the course of his employ-ment, to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, orcommodities or to perform any services; and WE WILLNOT threaten, coerce, or restrain Clemence D. Stanton,doing business as Rexford Sand and Gravel Co., SweetAssociates, Inc., John Witte, Inc., or any other personengaged incommerce or in an industry affecting com-merce;where in either casean object thereof is forcingor requiring Clemence D. Stanton, doing business asRexford Sand and Gravel Co., or any other employer, toenter into an agreement which is prohibited by Section8(e) of the Act.WE WILL NOTengage ina strike, or induce or encour-age any employee of Sweet Associates, Inc., or any otherperson engaged in commerce,to engagein a strike or torefuse, in the course of his employment, to use, manufac-ture, process, transport, or otherwise handle or work onany goods, articles,materials,or commodities or to per-form any services; and WE WILL NOT threaten, coerce, orrestrain Sweet Associates, Inc., John Witte, Inc., or anyother personengaged incommerce or in an industryaffecting commerce,where in either casean objectthereof is forcing or requiring Sweet Associates, Inc.,John Witte, Inc., or any person, to cease doing businesswith Clemence D. Stanton, doing business as RexfordSand and Gravel Co., or with any other person.WE DO HEREBY withdraw and cancel any orders anddirections heretofore issued by us inconsistent with theabove commitments and we hereby notify our membersthat we have no objection to their full performance oftheir duties regardless of any business arrangement be-tween Clemence D. Stanton, doing business as RexfordSand and Gravel Co., and Sweet Associates, Inc., JohnWitte, Inc., or any other person, and regardless ofwhether said Clemence D. Stanton has entered into acollective-bargaining contract with us.LOCAL 294,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Resident Office,Seventh Floor, Drislane Building, 60 Chapel Street, Albany,New York 12207, Telephone 518-472-2215.